DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel L. Hopper on 2/25/2021.

The application has been amended as follows: 
Claim 1 (Currently Amended): A flue collector box for a furnace having a cooling coil, a heat exchanger, and an inducer blower, said flue collector box comprising:
a housing having an interior chamber in fluid communication with the heat exchanger such that condensation generated in the heat exchanger flows to the interior chamber of the housing; and
a valve connected to the housing and having a pair of lips defining a fluid passage through the valve in fluid communication with the interior chamber, the lips having an open condition allowing condensation to exit the valve when the inducer blower is deactivated, the lips having a closed condition forcefully engaging one another when the inducer blower is activated to prevent outside air from passing through the valve and into the housing.


Claim 10 (Currently Amended): An HVAC unit comprising:
a housing defining an interior space and including inlet and outlet openings in fluid communication with the interior space;
a heat exchanger within the interior space closer to the outlet opening;

an inducer blower for drawing air through the heat exchanger; 
a flue collector box flue collector box; and
a valve connected to the flue collector box and having a pair of lips defining a fluid passage through the valve in fluid communication with the interior chamber, the lips having an open condition allowing condensation to exit the valve when the inducer blower is deactivated, the lips having a closed condition forcefully engaging one another when the inducer blower is activated to prevent outside air from passing through the valve and into the flue collector box.

Claim 17 (Currently Amended): The HVAC unit of claim 10, wherein the valve extends through an opening in a bottom of the flue collector box.

Claim 18 (Currently Amended): The HVAC unit of claim 10, wherein the valve includes a base provided in the flue collector box and the lips extend from the base through an opening in the flue collector box to an exterior thereof.






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that prior art does not teach an HVAC unit nor flue collector box having an interior chamber of a housing for collecting condensation having a valve connected to the housing which consists of a pair of lips defining a fluid passage through the valve in fluid communication with the interior chamber, the lips having an open condition allowing condensation to exit the valve when the inducer blower is deactivated, and having a closed condition forcefully engaging one another when the inducer blower is activated to prevent condensation from exiting the valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        February 25, 2022